19-01029-mew     Doc 11       Filed 06/26/19    Entered 06/26/19 21:40:08    Main Document
                                               Pg 1 of 2
                             SCOTT MICHAEL HARE
                                      ATTORNEY AT LAW

                                       The Frick Building
                                  437 Grant Street :: Suite 1806
                                    Pittsburgh :: PA :: 15219

                                       Tel:    412.338.8632
                                       Fax:    412.338.6611

 Scott@ScottLawPGH.com

                                                                   June 26, 2019

 VIA EMAIL

 James M. Peck, Esquire
 JPeck@mofo.com
 Erica Richards, Esquire
 ERichards@mofo.com
 Morrison & Foerster LLP
 250 West 55th Street
 New York, NY 10019-9601

               Re:       Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Berman
                         Adv. Pro. No. 19-1029-mew (Bankr. S.D.N.Y.)

 Dear Mr. Peck and Ms. Richards:

       As you recall, by Order dated May 22, 2019, the Court granted Defendants’
 Motion to Dismiss and gave Plaintiff leave to file an Amended Adversary Complaint
 within twenty days.

        Plaintiff timely filed its Amended Adversary Complaint on June 9, 2019. Plaintiff
 served the Amended Adversary Complaint that same day, through both ecf electronic
 service (see Fed. R. Civ. P. 5(b)(2)(E)) and by email directed to each of you.

        Pursuant to Rule 15(a)(3) and Bankr. R. 7015, your clients’ answer to the
 Amended Adversary Complaint was due within fourteen days after filing and service.
 See Fed. R. Civ. P. 15(a)(3)(“Time to Respond. Unless the court orders otherwise, any
 required response to an amended pleading must be made within the time remaining to
 respond to the original pleading or within 14 days after service of the amended pleading,
 whichever is later [italics added].”). Because the fourteenth day after service of the
 Amended Adversary Complaint was a Sunday, your clients’ deadline to file their
 answer was extended to Monday, June 24, 2019. Fed. R. Civ. P. 6(a)(1)(C).
19-01029-mew     Doc 11     Filed 06/26/19    Entered 06/26/19 21:40:08 Main Document
                                             Pg 2 of 2
                                                               SCOTT MICHAEL HARE
                                                                        ATTORNEY AT LAW

 James M. Peck, Esquire                                                         June 26, 2019
 Erica Richards, Esquire
                                             Page 2

        Your clients did not file an answer to the Amended Adversary Complaint on or
 before Monday, June 24, 2019 and have not done so since, nor have you requested any
 extension of the deadline to do so. As such, your clients are currently in Default.
 Nonetheless, as a courtesy to you we will withhold filing our Notice of Default through
 the close of business on Friday, June 28, 2019 to give your client additional time to
 answer the Amended Adversary Complaint.

        This letter will also acknowledge receipt of Ms. Richards’ voicemail message late
 yesterday afternoon. Although she asserted that your clients’ deadline to respond has
 not yet commenced because we did not file a new summons, no new summons is
 required under the federal rules where no new defendants are added and there is
 merely the filing and service of an amended complaint against defendants who have
 already been served. See, e.g., Novotny v. Barnes (In re Barnes), Adv. Case No. 14-ap-
 03017 (Bankr. N.D. Ohio Nov. 5, 2014)(granting motion for default judgment)(“Plaintiffs
 filed their Amended Complaint on May 21, 2014, which they served on Defendant
 [N.B.: without a new summons] by first class United States mail on that date. Defendant
 was required to file an answer or other response to the Amended Complaint by June 4,
 2014. See Fed. R. Civ. P. 15(a)(3), Fed. R. Bankr. P. 7015.”); Gerber v. Citigroup, Inc., No.
 CIV S-07-0785 (E.D. Cal. Feb. 29, 2008)(“As long as the original pleading was served in
 accordance with Fed.R.Civ.P. 4 (i.e., by personal service or other acceptable means), the
 amended pleading may be served by mail on the party’s attorney, or otherwise in
 conformity with Fed.R.Civ.P. 5. It need not be accompanied by an additional summons
 [bold italics added].”). As such, your clients’ deadline commenced, and lapsed, as
 described above.

        We will docket this letter to provide record notice of the foregoing voluntary
 extension of your filing deadline (apart from which we reserve all other rights).

        Please call with any questions.

                                                                 Very truly yours,
                                                                        /SMH
                                                                 Scott Michael Hare
 /SMH

 cc:    Hon. Michael E. Wiles (by electronic case filing)
